Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 1 of 24




                                           EXHIBIT 1




                                          EXHIBIT 1
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 2 of 24
     ROY J. EPSTEIN, PHD.                                       April 10, 2019
     USA vs RITE AID                                                         1

 1                     UNITED STATES DISTRICT COURT

 2                    EASTERN DISTRICT OF CALIFORNIA

 3   UNITED STATES OF AMERICA, and
     the STATES OF CALIFORNIA, et al.,
 4   ex rel., LOYD F. SCHMUCKLEY, JR.,          Case No.

 5                    Plaintiffs,               2:12-cv-01699-KJM-EFB

 6              vs.

 7   RITE AID CORPORATION,

 8                    Defendant.

 9
     STATE OF CALIFORNIA, ex rel.,
10   LOYD F. SCHMUCKLEY, JR.,

11                    Plaintiffs,

12              vs.

13   RITE AID CORPORATION,

14                    Defendant.

15

16

17        VIDEOTAPED DEPOSITION of ROY J. EPSTEIN, PH.D.

18                          Boston, Massachusetts

19                      Wednesday, April 10, 2019

20

21

22
       Pages:   1 - 256
23
       Reported by: Cindy L. Sebo, RMR, CRR, RPR, CSR, CCR,
24     CLR, RSA, LiveDeposition Authorized Reporter

25    Assignment Number: J3695260


                                                        800.211.DEPO   (3376)
                                                         EsquireSolutions.com
      Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 3 of 24
     ROY J. EPSTEIN, PH.D.                                        April 10, 2019
     USA vs RITE AID                                                           2

 1                             April 10, 2019
2                                9:45 a.m.
3

4

 5

 6                     Videotaped Deposition of ROY J. EPSTEIN,
 7     PH.D., held at the law offices of:
 8

 9

10
11                   Morgan, Lewis & Bockius, LLP
12                           One Federal Street
13                     Boston, Massachusetts 02110
14

15

16

17
18

19                     Pursuant to notice, before Cindy L. Sebo,
20     Registered Merit Reporter, Certified Real-Time
21     Reporter, Registered Professional Reporter, Certified
22     Shorthand Reporter, Certified LiveNote Reporter,
23     Real-Time Systems Administrator, LiveDeposition
24    Authorized Reporter and Notary Public.
25


                                                          800.211.DEPO (3376)
                                                          Esquire Solutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 4 of 24
     ROY J. EPSTEIN, PH.D.                                      April 10, 2019
     USA vs RITE AID                                                         3

1     APPEARANCES:
2        CALIFORNIA DEPARTMENT OF JUSTICE
3        For the Plaintiffs United States of America and
4        State of California:
5                  2329 Gateway Oaks Drive, Suite 200
6                  Sacramento, California 95833-4252
7                  916.621.1821
 8       BY:       EMMANUEL RAMON SALAZAR, ESQUIRE
 9       BY:       BERNICE L. LOUIE YEW, ESQUIRE
10                 emmanuel.salazar@doj.ca.gov
11                 bernice.yew@doj.ca.gov
12       BARTLETT BARROW LLP
13       For the Relator Loyd F. Schmuckley, Jr.:
14                 225 Lake Avenue, Suite 300
15                 Pasadena, California 91101
16                 626.432.7234
17       BY:       BRIAN P. BARROW, ESQUIRE
18                 brian@bartlettbarrow.com
19                           -and-
20       WATERS KRAUS & PAUL, LLP
21                 37103 Mountville Road
22                 Middleburg, Virginia 20137
23                 214.357.6244
24       BY:       WM. PAUL LAWRENCE, II
25                 PLAWRENCE@WATERSKRAUS.COM

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 5 of 24
     ROY J. EPSTEIN, PH.D.                                      April 10, 2019
     USA vs RITE AID                                                         4

 1    APPEARANCES       (Continued):
 2         MORGAN, LEWIS & BOCKIUS LLP
 3         For the Defendant:
 4                  One Market, Spear Street Tower
 5                  San Francisco, California 94105-1596
 6                  415.442.1289

 7           BY:    BENJAMIN P. SMITH, ESQUIRE
 8                  benjamin.smith@morganlewis.com
 9                           -and-
10                  101 Park Avenue

11                  New York, New York 10178-0060
12                  ELAINE V. FENNA, ESQUIRE

13                  elaine.fenna@morganlewis.com
14

15

16

17         ALSO PRESENT:
18                 DEANE CARSTENSEN, videographer

19                 MICHAEL J. PEIREN, CPA, DFE, STOUT
20

21

22
23

24

25


                                                        800.211.DEPO (3376)
                                                        EsquireSolutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 6 of 24
     ROY J. EPSTEIN, PH.D.                                       April 10, 2019
     USA vs RITE AID                                                          6

 1                 PRO        C E E DIN    G S
 2

 3              THE VIDEOGRAPHER:         Okay.   Good
 4    morning.      This is Tape Number 1 to the
 5    videotaped deposition of                                                    09:44

 6    Dr. Roy J. Epstein, in the matter of
 7    United States versus Rite Aid Corporation.
 8              This case is being heard before the
 9    U.S. District Court, Eastern District of
10     California, and the case file number is                                    09:44

11     2:12-cv-01699-KJM-EFB.
12              This deposition is being held at
13     1 Federal Street, Boston, Massachusetts, on
14    April 10th, 2019.           The time on the video
15    monitor is 9:45 a.m.                                                        09:45

16              My name is Deane Carstensen, and I
17     am the videographer today, here with the
18     court reporter, Cindy Sebo.
19              Counsel and appearances will be
20     stated on the stenographic record.                                         09:45

21              Will the reporter please swear in
22     the witness?          And then we may proceed.
23                 ROY J. EPSTEIN, PH.D.,
24     after having been first duly sworn, was
25         examined and testified as follows:                                     09: 45 •


                                                         BOO.211.DEPO (3376)
                                                         EsquireSolutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 7 of 24
     ROY J. EPSTEIN, PH.D.                                             April 10, 2019
     USA vs RITE AID                                                               16

 1             don't    think    it went much       further   than that.                09:58

 2     BY MR. SALAZAR:

 3              Q.       And throughout        your   engagement,     were

 4     there    any other       things   that were asked       of you with

 5     respect       to the scope of services          that you will be                 09:58

 6    providing        to Morgan      Lewis?

 7              A.       No.

 8              Q.       Did Morgan      Lewis     instruct   you not to

 9     do something       in this matter?

10              A.       No.                                                            09:58

11              Q.       In this matter,         were you asked      to

12     provide       a legal    -- legal opinion?

13              A.       No.

14              Q.       Were you asked         to opine   on what     types

15     of evidence       would    suffice      each element    of an FCA                09:59

16     cause    of action?

17              A.       No.

18              Q.       Were you asked         to provide    an expert
19     opinion       on pharmacy      practices?

20              A.       No.                                                            09:59

21              Q.       In this matter,         were you asked      to

22     provide       a medical    opinion      as to whether    certain

23     diagnoses       notated    in the pharmacy       records     meets

24     the qualifying          Code   1 condition?

25              A.       No.                                                            09:59


                                                               BOO.211.DEPO (3376)
                                                               Esquire Solutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 8 of 24
     ROY J. EPSTEIN, PH.D.                                                April 10, 2019
     USA vs RITE AID                                                                  17

 1             Q.       Were you asked        to provide      an expert                    09:59

 2     opinion      regarding    a pharmacy1s       compliance       to

 3     Code   1   regulations?

 4             A.       No.

 5             Q.       How about Medi-Cal           -- Medi-Cal                           09:59

 6     spelling      M-E-D-I,    dash,    capital     C-A-L   -- how about

 7    Medi-Cal       requirements     with    respect    to Code      1

 8     regulations?          Were you asked       to provide       an expert

 9     opinion      on that?

10             A.       No.                                                                10:00

11             Q.       Your background          is in econometrics;            is

12     that right?

13             A.       In part,     yes.

14             Q.       Were you asked        to provide      an

15     econometric      opinion?                                                           10:00

16             A.       No.

17             Q.       And just to be clear,           can you define
18     for us your understanding             when    I use the term
19     Ileconometrics II?

20             A.       Sorry.      What1s    the question?                                10:00
21             Q.       How do you define           lIeconometricsll?
22             A.       Econometrics        is the application            of

23     statistics      to economic       data.

24             Q.       So you1re     not providing       expert      opinion

25    on the application          of statistics        to data      in this                10:00


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 9 of 24
     ROY J. EPSTEIN, PH.D.                                                 April 10, 2019
     USA vs RITE AID                                                                   90

 1    NexGen     screen      for that prescription,           and if the                    12:02

 2     Court    only    looks    to that to the exclusion             of any

 3    other     source    of information,          then    it sounds       like

 4     the -- that would          be a decision       that          looking          at

 5     information       from other      prescriptions        or even          from         12:03

 6     that same prescription             from a different          point       of

 7     time, because         it might     have been       filled    earlier          as

 8    well,     the Court may disregard             that.

 9                       On the other       hand    -- I mean,       another

10    possibility        is that the -- the Code             1 review          was          12:03
11     carried       out, but for whatever          reason,       it's not

12     captured       in the screenshot       that's       in the NexGen

13     system.

14                       So depending       on how intensively             and

15     how broadly       the finder       of fact wants       to review                     12:03

16     these    claims,      I think you can have a range                 of

17     outcomes,       ranging    from looking       very narrowly             at

18     that one screenshot          to something          based    on a

19     broader       set of information.

20              Q.       So if there       is a variance          of the                    12:03

21     potential       -- results       on how a court would           decide

22     those    legal    issues,    are you saying,          then,     that

23     you're    reserving       your    opinions    with    respect       to the

24     validity       of the current       sampling       methodology          and

25     design    that California          has developed       in this case?                 12:04


                                                                   800.211.DEPO (3376)
                                                                   EsquireSolutions.com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 10 of 24
     ROY J. EPSTEIN, PHD.                                        April 10, 2019
     USA vs RITE AID                                                         91

 1              MR. SMITH:     Misstates evidence;                                12:04

2      incomplete hypothetical.
 3              THE WITNESS:      I don't know if I
4     get       would use those words.         Given       at
 5     the moment, I am not aware of a specific                                   12:04

 6     list of criteria that should be measured or
 7     assessed for evaluating whether a
 8    prescription is valid or not in terms of
 9     the Code 1 documentation.          I just haven't
10     seen such a list of criteria.                                              12:04

11              So -- so what I am suggesting is
12     that my reading of Mr. Petron's report
13     and he's not terribly specific either, but
14     if he's suggesting that the only
15     information that should be considered is                                   12:05

16     the -- the actual screenshot, for example,
17     that's included in NextGen, I'm saying that
18     is a very narrow information base.              And it
19     may well be that the finder of fact is
20     interested in a broader information base.                                  12:05

21              And when I'm giving examples in my
22     report, I'm giving examples in my report
23     where -- to suggest that the finder of fact
24     may well find that the -- the broader
25     information that I've identified might be                                  12:05


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 11 of 24
     ROY J. EPSTEIN, PH.D.                                                  April 10, 2019
     USA vs RITE AID                                                                   102

 1           information         that they may find relevant.                                12:18

2     BY MR. SALAZAR:

 3             Q.       Okay.       So earlier,       you mentioned          that

4     you were not tasked            to provide       legal opinion          in

 5     this matter,      but it seems         like you are basing             your           12:18

 6     opinions      on the range      and the timing          of what we

 7    need   to be sample          testing    based    on your       own

 8     reading      of the regulation         here.

 9                      How does that comport            with your

10     earlier      testimony?                                                               12:18

11                      MR. SMITH:          Vague.

12                      THE WITNESS:          Because    as I said

13           before,     the Statistician            is supposed       to

14            identify       a      a plan    to collect       information

15            sufficient         to answer    the question       of                          12:19

16            interest.

17     BY MR. SALAZAR:

18             Q.       And      for you,    the question       of

19     interest

20                      MR. SMITH:          Don't    interrupt.                              12:19

21                      MR. SALAZAR:          Oh, I'm sorry.

22                      MR. SMITH:          I don't    think    he was

23            done.

24     BY MR. SALAZAR:

25             Q.       Oh, I -- are you            -- are you not done?                     12:19


                                                                  800.211.DEPO (3376)
                                                                  EsquireSolutions.com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 12 of 24
     ROY J. EPSTEIN, PH.D.                                              April 10, 2019
     USA vs RITE AID                                                               123

 1            some sense,          the -- the -- the conceptual                          01:23
 2            next    stage    is to try to go from your             sample

 3            back up to the universe.

 4     BY MR. SALAZAR:

 5             Q.       To the universe?                                                 01:23
 6             A.       Yeah.

 7             Q.       Okay.       You used     the term      "population."

 8                      Is there       a difference      with your usage

 9     of "universe"         and    "population"?

10             A.       To me          there's     different                             01:24

11     terminology.          To me, it's all the same.             Whether

12     it's   "population,"          "universe,"     "sample     frame,"
13     it's all

14             Q.       Okay.

15            A.        -- I view       those    terms   as                              01:24
16     interchangeable.

17             Q.       Thanks.
18                      Okay.       So let's     just go through        this

19     one by one and try to see whether                 we can come up
20    with a plan       here.                                                            01:24
21                      So with       -- Step Number      1 is to
22     identify      the question       to be answered.

23                      What would       be the question        to be
24    answered       in your opinion       in this matter?

25                      MR. SMITH:        Calls     for speculation;                     01:24


                                                                BOO.211.DEPO (3376)
                                                                EsquireSolutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 13 of 24
     ROY   J. EPSTEIN, PH.D.                                             April 10, 2019
     USA   vs RITE AID                                                              124

 1             calls     for a legal       conclusion.                                    01:24

 2                        THE WITNESS:        I think    the

 3             statistician        in this case       is trying     to

 4             assist     the finder       of fact to determine

 5             whether     -- you know,       I think,    ultimately,                     01:25

 6             as Mr. Petron        says,    the -- the incidents          of

 7             false     claims    in the universe.

 8    BY MR. SALAZAR:

 9               Q.       I see.

10                        Okay.     And    I think    -- I think we're          in        01:25

11    that same vein,          but I think we have a difference

12    of opinion         as to the definition          of "false claim."

13                        I think    I've told you, with           respect      to

14    California,         the falsity       that we are -- the

15    question         that we would       like to answer      is whether                 01:25

16    the pharmacy         associate,       before    dispensing     the

17    Code 1 drug, performed               the review,     verification
18    and documentation            prior    to submitting      that claim

19    for payment         to the Medi-Cal       system.

20                        That's    our    -- that's     the question       that          01:25

21    we want         to answer.

22                        So is your       -- do you think      that     -- if

23    you were         to design    a sample,    do you have a
24    different         question    that would       be answered?

25                        MR. SMITH:        Vague.                                        01:26


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 14 of 24
     ROY J. EPSTEIN, PH.D.                                        April 10, 2019
     USA vs RITE AID                                                        129

 1            complete, but if -- if your -- if your                               01:32

2             assumption is that -- say, a -- this
 3            example we talked about with E-74, that
4      BY MR. SALAZAR:
 5             Q.      Okay.                                                       01:32

 6             A.      -- this -- this earlier prescription
 7     is just 100 percent irrelevant and any notation on
 8     that prescription is 100 percent irrelevant, then
 9     you're basically saying that my -- my suggestion
10     is irrelevant.                                                              01:32

11                     And I don't know of a way to, you
12     know, resolve that here other than that these are
13     two different ways of looking at the problem.
14             Q.      Okay.    So but if -- if -- if your
15     suggestion would be irrelevant, does that -- what                           01:32

16     is your opinion about the validity of the sampling
17     unit that we have selected?
18                     MR. SMITH:     Calls for a legal
19            conclusion.
20                     THE WITNESS:      That -- that really --                    01:33

21            well
22     BY   MR. SALAZAR:
23             Q.      Again, let me try to make it easy for
24     you.
25             A.      Yeah.                                                       01:33


                                                          800.211.DEPO (3376)
                                                          Esquire Solutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 15 of 24
     ROY J. EPSTEIN, PH.D.                                                April 10, 2019
     USA vs RITE AID                                                                 145

 1             A.        Well,   if you would          like to rephrase,                   01:56

 2    please    go ahead.

 3             Q.        Yeah.       Well,    the way I read your

 4    opinion        is that you're       saying   that the

 5     sampling       -- the -- the -- the sample               methodology                01:56

 6     and design       is invalid      because    we're       not testing

 7    materiality        as well.
 8                       Is that your         opinion?

 9             A.        I don't      think    the report       says that.

10             Q.        Oh, okay.        That's   not your       opinion?                 01:56

11             A.        Well,    let's      see what    the report       says

12     about materiality.
13                        (Whereupon,        the witness       reviews    the

14                        material      provided.)

15                       THE WITNESS:          Okay.     So what       I say               01:57

16            is in Paragraph          73 in -- in summary,

17            really,     is that a complete            analysis       of the

18            samples     should      include    questions       of

19           materiality         and scienter.

20                       And   I think       exactly    what    that                       01:57

21            analysis       would    look like would          depend    on

22            your     legal   theory     of what materiality            and

23             scienter      should    be.

24     BY MR. SALAZAR:

25              Q.       Oh, I see.          I think     I'm getting      your             01:57


                                                                  800.211.DEPO (3376)
                                                                  EsquireSolutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 16 of 24
     ROY J. EPSTEIN, PH.D.                                            April 10, 2019
     USA vs RITE AID                                                                146

1     point     now.                                                                      01:57

2                       You're     saying    that   in order      for us to

3     yield     a statistically        valid   result    for assessing

4      FCA liability,        we need    to also     look at materiality

5      and/or    scienter;       is that right?                                           01:58

 6              A.       I believe     so, yeah.

 7              Q.      But do we need to do statistical

 8     sampling      for materiality        to test materiality?

 9                      MR. SMITH:         Incomplete    hypothetical.

10                      THE WITNESS:         I'm not prepared        to                   01:58

11            give a -- a definitive           answer     to that at

12            this point,        because    if there was a -- I

13            think,    partly,     it depends      on what    the legal

14            standard       is that has to be shown          --

15     BY MR. SALAZAR:                                                                    01:58

16              Q.       Got it.

17              A.            so I believe      I read    in the
18     complaint       that California       is saying     as a result         of

19     the conduct       that's    alleged,    they never

20     California      would     not have paid      any of these                          01:58

21     claims     -- and forgive       me if I'm summarizing           it a

22     little     too crudely,      but California        would    never

23     have paid       the claims;     therefore,       the conduct       is

24     material.

25              Q.       Yeah.     I think     the way we framed          it is           01:59


                                                               800.211.DEPO (3376)
                                                               Esquire Solutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 17 of 24
     ROY J. EPSTEIN, PH.D.                                                   April 10, 2019
     USA vs RITE AID                                                                   148

 1     economically     not material.                                                         02:00

 2                     But whether        that    is the right          legal

 3     framework     for this case or not,              right    now,       I can't

 4     say.

 5             Q.      Okay.      So you're       just assuming             that?             02:01

 6             A.      Well,     it's an example          of how one might

 7     look at it.

 8             Q.      Okay.      And there       could be various

 9     different     ways     of looking    at materiality,             I

10     suppose?                                                                               02:01

11             A.      I imagine     there       are.

12             Q.      Is it your        opinion    that only

13     statistical     evidence     can prove       materiality             in an

14     FCA matter?

15             A.      I think     that's     really      more    a legal                     02:01

16     it sounds     more     like a legal question             than a

17     statistics     questions.

18             Q.      So you don't        have any opinion             on that

19     question?

20             A.      I think     the possibilities             could       range            02:01

21     from a -- a legal         standard,       which    basically

22     precludes     or makes     moot    any kind of factual

23     investigation         of a particular       claim,       to an

24     alternative     legal     standard     where      it's just the

25     opposite,     where     a particular       claim would       have        to            02:02


                                                                  800.211.DEPO (3376)
                                                                  EsquireSolutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 18 of 24
     ROY J. EPSTEIN,    PHD.                                            April 10, 2019
     USA vs RITE AID                                                              152

 1             permitted        to present    evidence?                                  02:05

 2    BY MR. SALAZAR:
 3              Q.        In your    statistical       opinion    -- from

 4    your     expert           from your    expertise,     if we were       to

 5     ask you, Dr. Epstein,           We would     like to present                      02:05

 6     scienter      not by statistical         evidence,     we're     using

 7     other    evidence,        are we -- are we okay with            that?

 8                        MR. SMITH:        Same objection.

 9                        THE WITNESS:        I think     it depends

10             it sounds        like it depends     entirely      on what                02:05

11             the legal        -- on what    -- on, legally,        what

12             you have        to show to prove     scienter.

13     BY MR. SALAZAR:

14              Q.        I see.

15                        So for -- with       respect     to this case,                 02:06

16     do you have        an opinion,       or would    you have     the same

17     answer?

18              A.        At present     -- those      are two questions.

19    At present,         I think    I have    the same opinion.            I

20     don't    have    an opinion,     and it's the same answer:                        02:06

21     The legal       standard     has to be clarified          first.

22              Q.        So if the legal       standard     has to be

23     qualify       -- clarified     first    -- by whom?

24              A.        Well,    not by the statistician.

25              Q.        Not by the statistician.                                       02:06


                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 19 of 24
     ROY J. EPSTEIN, PH.D.                                               April 10, 2019
     USA vs RITE AID                                                               234

 1     statistically         valid    conclusion.                                         04:15

 2                     Do you see that?

 3             A.      Yes.

 4             Q.      Okay.         Are you talking      about    legal

 5     evidence     here?                                                                 04:15

 6                     MR. SMITH:           Vague.

 7                     THE WITNESS:           I'm just talking          about

 8           the types        of information         that would,    I

 9           think,    potentially          arise    when you're

10            collecting       information      on the specific                           04:15

11           claims    in this case.

12     BY MR. SALAZAR:

13             Q.      Okay.         I see.

14                     For the benefit          of the evaluator          in

15     the assessment         of that particular         sample    claim?                 04:15

16             A.      Right.

17             Q.      Okay.         And then when you use the term

18     "ambiguous"     on Page        13 on the very      top, what do

19     you mean by that?

20             A.      I can tell you from some of the                                    04:15

21     screenshots     I looked        at, sometimes      it's hard       to

22     decipher     the handwriting.           So--

23             Q.      Let me tell you,             it was really

24     difficult     to read,        yes.

25             A.      -- but, you know,             the -- the                           04:16


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 20 of 24
     ROY J. EPSTEIN, PH.D.                                                April 10, 2019
     USA vs RITE AID                                                                 241

 1     California      should    treat    that particular          sample                  04:24

 2     claim where      the medication          history    profile      for the

 3    prior    years    is no longer       available?

 4                      MR. SMITH:        Incomplete       hypothetical.

 5                      THE WITNESS:        I -- I really          can't                   04:24

 6            answer    that.     I think       the starting       point       is

 7            to see what       information       is available,         and

 8            then if there       are holes       or gaps or open

 9            questions,       then you have to think

10            what    -- you know,       what    can you do.        And                    04:25
11            that might       be a case-by-case          determination,
12            but I don't       know right       now.

13     BY MR. SALAZAR:

14             Q.       Okay.     Are you       -- are you saying          that

15     if the medication         profile    is incomplete          for a                   04:25
16    particular       beneficiary,       California       should     find

17     that the sample         claim   connected        to that
18    beneficiary       is not false?

19                      MR. SMITH:        Misstates       testimony

20                      THE WITNESS:        No, I --                                       04:25
21                      MR. SMITH:        -- incomplete
22            hypothetical.
23                      THE WITNESS:        -- I -- I cannot            -- I

24            really    can't    offer    an opinion       on what's       a

25            false    claim    and what's       not.                                      04:25


                                                                  800.211.DEPO (3376)
                                                                  EsquireSolutions. com
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 21 of 24

      ROY J. EPSTEIN, PH.D.                                            April 10, 2019
      USA vs RITE AID                                                            253

 1                            DEPOSITION    ERRATA SHEET
 2

 3      Our Assignment         No.:          J3695260

 4      Case Caption:                        United   States v. Rite Aid

 5                                           Corporation

 6

 7

 8               DECLARATION          UNDER PENALTY OF PERJURY
 9                  I declare under penalty           of perjury
10      that I have read the entire transcript                  of
11      my Deposition         taken in the captioned       matter
12      or the same has been read to me, and
13      the same is true and accurate,               save and
14      except for changes and/or corrections,                  if
15      any, as indicated           by me on the DEPOSITION
16      ERRATA SHEET hereof,            with the understanding
17      that I offer these changes            as if still under
18      oath.
19

20       Signed on the         It ~
                                ,           day of

21      ~#~t~~                              , 2o_11~
22

23

24

25



      ~ ESQ1l1BJ~                                               BOO.211_DEPO (3376)
                                                                EsquireSolutions. com
  Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 22 of 24

               Loyd F. Schmuckley, Jr., et al. v. Rite Aid Corporation
                  usnc    - E.n. ofCA Case No. 2: 12-cv-01699-KJM-EFB

                                 Roy J. Epstein, Ph.D.
                         April 10, 2019 Deposition Corrections


   PagelLine                                      Correction

10:6            Change "Acts on" to "Act judgments on"

34:19           Add "final" after "the"

66:23           Change "No." to "No, the music case was not about the FCA."

73:9            Change "I think I" to "I think I'd"

81:25           Change "is-- may" to "is-- I may"

88:8            Delete "every -- those" before "everyone of those 700-and-some"

90:13           Add "Evidence of the review could appear as a paper copy of the
                prescription or in another source." after "system."

95:16           Add "or noted on a paper copy of the prescription." after "sample."

96:11           Add "and all available information as to whether a Code 1 review was
                conducted." after "times."

105:19          Change "screening" to "screen"

117:12          Change "If the -- the" to "The"

117:20          Change "States" to "State's"

124:6           Change "incidents" to "incidence"

159:11          Change "authority" to "authorities"

159:12          Change "aren't" to "are"

178:5           Change "inadequate" to "adequate"

182:18          Change "No." to No, not with this example."

190:24          Change "even" to "taken"

236:15          Add "assuming it is allowed," after "sort,"




                                             1
 Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 23 of 24


                 Loyd F. Schmuckley, Jr., et aL v. Rite Aid Corporation
                     USDC - E.D. of CA Case No. 2:12-cv-01699-KJM-EFB

                                 Roy J. Epstein, Ph.D.
                         April 10, 2019 Deposition Corrections




Dated: May 13,2019




                                             2
     Case 2:12-cv-01699-KJM-EFB Document 218-1 Filed 06/14/19 Page 24 of 24
     ROY J. EPSTEIN, PH.D.                                                                 April 10, 2019
     USA vs RITE AID                                                                                 256

 1                        REPORTER'S     CERTIFICATE

 2                 I, Cindy L. Sebo, Federally                                 Certified

 3    Shorthand     Reporter,     do hereby                 certify             that the

 4    deponent     was duly sworn and the foregoing                                 testimony

 5    was reported       by me and was thereafter                               transcribed

 6    with computer-aided         transcription;                           that the foregoing

 7    is a full, complete,          and true record                            of said

 8    proceedings.

 9             I further     certify    that I am not of counselor

10    attorney     for either or any of the parties                                 in the

11    foregoing     proceedings      and caption                         named or in any way
12    interested     in the outcome             of the cause in said

13    caption.

14            The dismantling,         unsealing,                        or unbinding        of the

15    original     transcript    will render                      the reporter's

16    certificate       null and void.

17             In witness    whereof,           I have hereunto                     set my hand
18    this day:      April    13, 2019.

19              XXXXX     Reading   and Signing                          was requested.
20                        Reading   and Signing                          was waived.
21                        Reading   and Signing                          was not requested.
                                                ,
22
                                        f IIII/£!-        .......
                                         ,/'.        ,,"_   ~'f           .-




                                             ,I .,.~.:::,':
                                         ~ til'         .~'...•"
                                                                 bJ--'.._'J
                                                                  ~-I~
23

24                Cindy L. Sebo, RMR/CRR/RPR/CSR/CCR/CLR/RSA
25                       LiveLitigation             Authorized                    Reporter


                                                                                 BOO.211.DEPO (3376)
                                                                                 EsquireSolutions. com
